Exhibit 10.2

FORM OF COMCAST CORPORATION

NON-QUALIFIED OPTION AWARD

This is a Non-Qualified Stock Option Award dated [                    ], 2016
(“Award”) from Comcast Corporation (the “Sponsor”) to the Optionee.

1. Definitions. As used herein:

(a) “Affiliate” means, with respect to any Person, any other Person that,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person. For purposes of this definition, the term “control,”
including its correlative terms “controlled by” and “under common control with,”
mean, with respect to any Person, the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise.

(b) “Board” means the board of directors of the Sponsor.

(c) “Cause” means (i) fraud; (ii) misappropriation; (iii) embezzlement;
(iv) gross negligence in the performance of duties; (v) self-dealing;
(vi) misrepresentation; (vii) dishonesty; (viii) conviction of a crime of a
felony; (ix) material violation of any Company policy; (x) material violation of
the Company’s Code of Ethics and Business Conduct or, (xi) in the case of an
employee of a Company who is a party to an employment agreement with a Company,
material breach of such agreement; provided that as to items (ix), (x) and (xi),
if capable of being cured, such event or condition remains uncured following 30
days written notice thereof.

(d) “Change of Control” means any transaction or series of transactions as a
result of which any Person who was a Third Party immediately before such
transaction or series of transactions owns then-outstanding securities of the
Sponsor such that such Person has the ability to direct the management of the
Sponsor, as determined by the Board in its discretion. The Board may also
determine that a Change of Control shall occur upon the completion of one or
more proposed transactions. The Board’s determination shall be final and
binding.

(e) “Closing” means the closing of the acquisition and sale of the Shares as
described in, and subject to the provisions of, Paragraph 9 hereof.

(f) “Closing Date” means the date of the Closing.

(g) “Code” means the Internal Revenue Code of 1986, as amended.

(h) “Committee” means those members of the Board who have been designated
pursuant to the Plan to act in that capacity.

(i) “Common Stock” means the Sponsor’s Class A Common Stock, par value, $.01 per
share.



--------------------------------------------------------------------------------

(j) “Company” means the Sponsor and each of its Subsidiaries.

(k) “Date of Exercise” means the date on which the notice required by Paragraph
6 hereof is hand-delivered, placed in the United States mail postage prepaid, or
delivered to a telegraph or telex facility.

(l) “Date of Grant” means the date hereof, the date on which the Sponsor awarded
the Option.

(m) “Disability” means a disability within the meaning of section 22(e)(3) of
the Code.

(n) “Expiration Date” means the earliest of the following:

(1) If the Optionee’s Termination of Employment with the Company is due to any
reason other than death, Disability, Retirement or Cause, the date 90 days
following such Termination of Employment;

(2) Subject to cancellation by the Committee pursuant to Paragraph 3(c), if the
Optionee’s Termination of Employment with the Company (other than a Termination
of Employment with the Company for Cause) occurs after qualifying for
Retirement,

(a) the date three months after the third anniversary of the date of the
Optionee’s Termination of Employment if, at the time of such Termination of
Employment, the Optionee has completed at least ten (10) but less than fifteen
(15) years of service with the Company;

(b) the date three months after the fifth anniversary of the date of the
Optionee’s Termination of Employment if, at the time of such Termination of
Employment, the Optionee has completed at least fifteen (15) but less than
twenty (20) years of service with the Company; or

(c) the date three months after the nine and one-half year anniversary of the
date of the Optionee’s Termination of Employment if, at the time of such
Termination of Employment, the Optionee has completed twenty (20) or more years
of service with the Company;

(3) If the Optionee’s Termination of Employment with the Company is for Cause,
the date of such Termination of Employment; or

(4) The day before the tenth anniversary of the Date of Grant.

(o) “Fair Market Value” means the Fair Market Value of a Share, as determined
pursuant to the Plan.



--------------------------------------------------------------------------------

(p) “Long-Term Incentive Awards Summary Schedule” means the schedule attached
hereto, which sets forth specific information relating to the grant, vesting and
exercise of the Option.

(q) “Option” means the option hereby granted.

(r) “Option Price” means the per Share exercise price of the Option, as
calculated pursuant to the Plan and set forth on the attached Long-Term
Incentive Awards Summary Schedule.

(s) “Optionee” means the individual to whom the Option has been granted as
identified on the attached Long-Term Incentive Awards Summary Schedule.

(t) “Person” means an individual, a corporation, a partnership, an association,
a trust or any other entity or organization.

(u) “Plan” means the Comcast Corporation 2003 Stock Option Plan, incorporated
herein by reference.

(v) “Retirement” An Optionee will be qualified for Retirement after reaching age
62 and completing 10 or more years of service with the Company.

(w) “Shares” mean the total number of shares of Common Stock, which are the
subject of the Option hereby granted, as set forth on the attached Long-Term
Incentive Awards Summary Schedule.

(x) “Sponsor” means Comcast Corporation, a Pennsylvania corporation, including
any successor thereto by merger, consolidation, acquisition of all or
substantially all the assets thereof, or otherwise.

(y) “Subsidiary” means any business entity that, at the time in question, is a
subsidiary of the Sponsor within the meaning of section 424(f) of the Code.

(z) “Ten Percent Shareholder” means a person who on the Date of Grant owns,
either directly or within the meaning of the attribution rules contained in
section 424(d) of the Code, stock possessing more than 10% of the total combined
voting power of all classes of stock of his employer corporation or of its
parent or subsidiary corporations, as defined respectively in sections 424(e)
and (f) of the Code, provided that the employer corporation is the Sponsor or a
Subsidiary.

(aa) “Terminating Event” means any of the following events:

(1) the liquidation of the Sponsor; or

(2) a Change of Control.

(bb) “Termination of Employment” means the Optionee’s termination of employment.
For purposes of the Plan and this Award, the Optionee’s Termination of



--------------------------------------------------------------------------------

Employment occurs on the date the Optionee ceases to have a regular obligation
to perform services for the Company, without regard to whether (i) the Optionee
continues on the Company’s payroll for regular, severance or other pay or
(ii) the Optionee continues to participate in one or more health and welfare
plans maintained by the Company on the same basis as active employees. Whether
the Optionee ceases to have a regular obligation to perform services for the
Company shall be determined by the Committee in its sole discretion.
Notwithstanding the foregoing, if the Optionee is a party to an employment
agreement or severance agreement with the Company which establishes the
effective date of the Optionee’s termination of employment for purposes of this
Award, that date shall apply.

(cc) “Third Party” means any Person other than a Company, together with such
Person’s Affiliates, provided that the term “Third Party” shall not include the
Sponsor or an Affiliate of the Sponsor.

(dd) “1933 Act” means the Securities Act of 1933, as amended.

(ee) “1934 Act” means the Securities Exchange Act of 1934, as amended.

2. Grant of Option. Subject to the terms and conditions set forth herein and in
the Plan, the Sponsor hereby grants to the Optionee the Option to purchase any
or all of the Shares.

3. Time of Exercise of Options.

(a) If Optionee fails to accept (i) this Award document and (ii) the Employee
Assignment of Inventions and Intellectual Property Rights Agreement in
accordance with the online grant acceptance procedures described in the Cover
Memorandum to this Award on or before Friday, September 2, 2016 at 5:00 p.m.
Eastern Daylight Time, the grant will lapse, the Option granted under this Award
will be forfeited and this Award shall be deemed canceled.

(b) Provided that Optionee has timely satisfied the online grant acceptance
condition described in Paragraph 3(a), and except as provided in Paragraphs
3(b), 3(c) or 4, the Option may be exercised after such time or times as set
forth on the attached Long-Term Incentive Awards Summary Schedule, and shall
remain exercisable until the Expiration Date, when the right to exercise shall
terminate absolutely. No Shares subject to the Option shall first become
exercisable following the Optionee’s Termination of Employment for any reason
other than death or Disability or after qualifying for Retirement.

(c) All Shares subject to the Option shall vest and become exercisable upon the
Optionee’s Termination of Employment because of death or Disability.
Furthermore, the Option shall continue to vest and become exercisable in
accordance with the attached Long-Term Incentive Awards Summary Schedule
following the Optionee’s Termination of Employment (other than a Termination of
Employment with the Company for Cause) after qualifying for Retirement for a
period of:



--------------------------------------------------------------------------------

(1) three (3) years following such Termination of Employment if, at the time of
such Termination of Employment, the Optionee has completed at least ten (10) but
less than fifteen (15) years of service with the Company;

(2) five (5) years following such Termination of Employment if, at the time of
such Termination of Employment, the Optionee has completed at least fifteen
(15) but less than twenty (20) years of service with the Company; or

(3) nine and one-half (9 1⁄2) years following such Termination of Employment if,
at the time of such Termination of Employment, the Optionee has completed twenty
(20) or more years of service with the Company.

(d) Notwithstanding the foregoing, the Option will be subject to cancellation by
the Committee, in its sole discretion, if the Optionee breaches either of the
following non-solicitation or non-competition obligations during the period
following Termination of Employment in which the Option remains exercisable by
the Optionee pursuant to the terms of this Award:

(1) The Optionee shall not, directly or indirectly, solicit, induce, encourage
or attempt to influence any customer, employee, consultant, independent
contractor, service provider or supplier of the Company to cease to do business
or to terminate the employment or other relationship with the Company.

(2) The Optionee shall not, directly or indirectly, engage or be financially
interested in (as an agent, consultant, director, employee, independent
contractor, officer, owner, partner, principal or otherwise), any activities for
any business (whether conducted by an entity or individuals, including the
Optionee in self-employment) that is engaged in competition, directly or
indirectly through any entity controlling, controlled by or under common control
with such business, with any of the business activities carried on by the
Company, any of its subsidiaries or any other business unit of the Company, or
being planned by the Company, any of its subsidiaries or any other business unit
of the Company with the Optionee’s knowledge at the time of the Optionee’s
Termination of Employment. This restriction shall apply in any geographical area
of the United States in which the Company carries out business activities.
Nothing herein shall prevent the Optionee from owning for investment up to one
percent (1%) of any class of equity security of an entity whose securities are
traded on a national securities exchange or market.

(e) If the Option remains unexercised immediately before the time at which the
Option is scheduled to expire in accordance with the rules of the Plan and this
grant document, the Option shall be deemed automatically exercised in accordance
with Paragraph 7(h)(ii) of the Plan immediately before the time at which the
Option is scheduled to expire, if the Option satisfies the following conditions:

(1) The Option is covered by a then current registration statement or a
Notification under Regulation A under the 1933 Act.



--------------------------------------------------------------------------------

(2) The last reported sale price of a Share on the principal exchange on which
Shares are listed on the date of determination, or if such date is not a trading
day, the last preceding trading day, exceeds the Option Price by such amount as
may be determined by the Committee or its delegate from time to time. Absent a
contrary determination, such excess per Share shall be $0.01.

(3) The Optionee to whom such Option has been granted has not terminated
employment for Cause, and, immediately before the time at which such Option is
scheduled to expire, there is no basis for a termination of employment for
Cause.

An Option subject to this Paragraph 3(d) shall be exercised via cashless
exercise, such that subject to the other terms and conditions of the Plan,
following the date of exercise, the Company shall deliver to the Optionee Shares
having a value, at the time of exercise, equal to the excess, if any, of (A) the
value of such Shares based on the last reported sale price of such Shares on the
principal exchange on which Shares are listed on the date of determination, or
if such date is not a trading day, the last preceding trading date, over (B) the
sum of (1) the aggregate option price for such Shares, plus (2) the applicable
tax withholding amounts (as determined pursuant to Paragraph 15 of the Plan) for
such exercise; provided that in connection with such cashless exercise that
would not result in the issuance of a whole number of Shares, the Company shall
pay cash in lieu of any fractional Share.

4. Terminating Event.

(a) The Sponsor shall give the Optionee at least thirty (30) days’ notice (or,
if not practicable, such shorter notice as may be reasonably practicable) prior
to the anticipated date of the consummation of a Terminating Event. Upon receipt
of such notice, and for a period of ten (10) days thereafter (or such shorter
period as the Board shall reasonably determine and so notify the Optionee), the
Optionee shall be permitted to exercise the Option to the extent the Option is
then exercisable; provided that, the Sponsor may, by similar notice, require the
Optionee to exercise the Option, to the extent the Option is then exercisable,
or to forfeit the Option (or portion thereof, as applicable). The Committee may,
in its discretion, provide that upon the Optionee’s receipt of the notice of a
Terminating Event under this Paragraph 4(a), the entire number of Shares covered
by Options shall become immediately exercisable. Upon the close of the period
described in this Paragraph 4(a) during which an Option may be exercised in
connection with a Terminating Event, such Option (including such portion thereof
that is not exercisable) shall terminate to the extent that such Option has not
theretofore been exercised.

(b) Notwithstanding Paragraph 4(a), in the event the Terminating Event is not
consummated, the Option shall be deemed not to have been exercised and shall be
exercisable thereafter to the extent it would have been exercisable if no such
notice had been given.

5. Payment for Shares. Full payment for Shares purchased upon the exercise of an
Option shall be made via cashless exercise, such that subject to the other terms
and conditions of the Award and the Plan, the Company shall deliver to the
Optionee Shares having a Fair Market Value, as of the Date of Exercise, equal to
the excess, if any, of (a) the Fair Market



--------------------------------------------------------------------------------

Value of such Shares on the Date of Exercise of the Option over (b) the sum of
(i) the aggregate Option Price for such Shares, plus (ii) the applicable tax
withholding amounts (as determined pursuant to Paragraph 14 of the Award and
Paragraph 15(b) of the Plan) for such exercise, provided that in connection with
a cashless exercise that would not result in the issuance of a whole number of
Shares, the Company shall withhold cash that would otherwise be payable to the
Optionee from its regular payroll or the Optionee shall deliver cash or a
certified check payable to the order of the Company for the balance of the
option price for a whole Share to the extent necessary to avoid the issuance of
a fractional Share or the payment of cash by the Company.

6. Manner of Exercise. The Option shall be exercised by giving written notice of
exercise in accordance with the manner prescribed by the Committee. Such notice
shall be deemed to have been given when hand-delivered, telecopied or mailed,
first class postage prepaid, and shall be irrevocable once given.

7. Nontransferability of Option. The Option may not be transferred or assigned
by the Optionee otherwise than by will or the laws of descent and distribution
or be exercised during his life other than by the Optionee or for his benefit by
his attorney-in-fact or guardian. Any attempt at assignment, transfer, pledge or
disposition of the Option contrary to the provisions hereof or the levy of any
execution, attachment or similar process upon the Option shall be null and void
and without effect. Any exercise of the Option by a person other than the
Optionee shall be accompanied by appropriate proofs of the right of such person
to exercise the Option.

8. Securities Laws. The Committee may from time to time impose any conditions on
the exercise of the Option as it deems necessary or appropriate to comply with
the then-existing requirements of the 1933 Act or the 1934 Act, including Rule
16b-3 (or any similar rule) of the Securities and Exchange Commission. If the
listing, registration or qualification of Shares issuable on the exercise of the
Option upon any securities exchange or under any federal or state law, or the
consent or approval of any governmental regulatory body is necessary as a
condition of or in connection with the purchase of such Shares, the Sponsor
shall not be obligated to issue or deliver the certificates representing the
Shares otherwise issuable on the exercise of the Option unless and until such
listing, registration, qualification, consent or approval shall have been
effected or obtained. If registration is considered unnecessary by the Sponsor
or its counsel, the Sponsor may cause a legend to be placed on such Shares
calling attention to the fact that they have been acquired for investment and
have not been registered.

9. Issuance of Certificate at Closing. Subject to the provisions of this
Paragraph 9, the Closing Date shall occur as promptly as is feasible after the
exercise of the Option. Subject to the provisions of Paragraphs 8 and 10 hereof,
a certificate for the Shares issuable on the exercise of the Option shall be
delivered to the Optionee or to his personal representative, heir or legatee at
the Closing.

10. Rights Prior to Exercise. The Optionee shall not have any right as a
stockholder with respect to any Shares subject to his Options until the Option
shall have been exercised in accordance with the terms of the Plan and the Award
and the Company shall have delivered the Shares. In the event that the
Optionee’s Termination of Employment with the



--------------------------------------------------------------------------------

Company is for Cause, upon a determination by the Committee, the Optionee shall
automatically forfeit all Shares otherwise subject to delivery upon exercise of
an Option but for which the Sponsor has not yet delivered the Shares.

11. Status of Option; Interpretation. The Option is intended to be a
non-qualified stock option. Accordingly, it is intended that the transfer of
property pursuant to the exercise of the Option be subject to federal income tax
in accordance with section 83 of the Code. The Option is not intended to qualify
as an incentive stock option within the meaning of section 422 of the Code. The
interpretation and construction of any provision of this Option or the Plan made
by the Committee shall be final and conclusive and, insofar as possible, shall
be consistent with the intention expressed in this Paragraph 11.

12. Option Not to Affect Employment. The Option granted hereunder shall not
confer upon the Optionee any right to continue in service as an employee,
officer or director of the Sponsor or any subsidiary of the Sponsor.

13. Miscellaneous.

(a) The address for the Optionee to which notice, demands and other
communications to be given or delivered under or by reason of the provisions
hereof shall be the address contained in the Company’s personnel records, or
such other address as the Optionee may provide to the Company by written notice.

(b) This Award may be executed in one or more counterparts all of which taken
together will constitute one and the same instrument.

(c) The validity, performance, construction and effect of this Award shall be
governed by the laws of the Commonwealth of Pennsylvania, without giving effect
to principles of conflicts of law.

(d) The Optionee hereby irrevocably and unconditionally consents to submit to
the exclusive jurisdiction of the courts of the Commonwealth of Pennsylvania and
of the United States of America, in each case located in Philadelphia,
Pennsylvania, for any actions, suits or proceedings arising out of or relating
to this Award and the transactions contemplated hereby (“Litigation”) and agrees
not to commence any Litigation except in any such court, and further agrees that
service of process, summons, notice or document by U.S. registered mail to his
respective address shall be effective service of process for any Litigation
brought against him in any such court. Each party hereby irrevocably and
unconditionally waives any objection to the laying of venue of any Litigation in
the courts of the Commonwealth of Pennsylvania or of the United States of
America, in each case located in Philadelphia, Pennsylvania, and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any Litigation brought in any such court has been brought in an
inconvenient forum.

14. Withholding of Taxes. Whenever the Sponsor proposes or is required to
deliver or transfer Shares in connection with the exercise of the Option, the
Sponsor shall have the right to (a) withhold Shares subject to the Optionee’s
exercise of the Option as provided in Paragraph 5 of the Award and
Paragraph 15(b) of the Plan, (b) require the Optionee to remit to the Sponsor an
amount sufficient to satisfy any federal, state and/or local withholding tax
requirements prior to the delivery or transfer of any certificate or
certificates for such Shares or (c) take whatever action it deems necessary to
protect its interests with respect to tax liabilities.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Sponsor has granted this Award on the day and year first
above written.

 

COMCAST CORPORATION

BY:

   

ATTEST:    

   